Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Examiner's Amendment
This communication is in response to amended claims filed on 09/24/2021.  
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative James R. Foley (Reg. No. 39,979) in a voicemail left on examiner’s machine on 12/22/2021. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1. (Currently Amended) A networked data capturing device, comprising:
networking means for connecting to one or more remote servers over networks; 
at least one local data input interface for connecting to at least one laboratory equipment device;
memory means storing computer executable instructions; and
at least one processor configured to access the memory means and to execute the stored computer executable instructions to 

automatically obtain output test data representative of testing performed by the laboratory equipment device and formatted according to an application layer protocol wherein the output test data is obtained based upon a polling result, by intercepting a bit stream output by the at least one laboratory equipment device through the at least one local data input interface; 
automatically process the obtained data into an alternative format according to a remote parameterisation of the device, wherein the remote parameterisation includes data formatting parameters downloaded by the device from the at least one remote server; and
automatically communicate the processed data to at least one remote server with the networking means, 
wherein the networked data capturing device is connected, firstly, to a single serial port of the laboratory equipment device with a serial cable, having a single-side connection engaged with the serial port of the laboratory equipment device, a first of dual-side connector of the serial cable engaged with a matching serial connector of the networked data capturing device, and a second of the dual-side connector engaged with one of: a user terminal or a local laboratory information system (LIS) fileserver, to duplicate data signal output by the laboratory equipment device and permit passive streaming of test data to the networked data capturing device. 

2. (Cancelled)
the LIS fileserver.

4. (Original) A networked data capturing device according to claim 1, wherein the at least one remote server is one selected from the group comprising a client file server connected to a local area network, a database server connected to a local area network, a database server connected to a wide area network and a web server connected to a wide area network.

5. (Original) A networked data capturing device according to claim 1, wherein the obtained test data is formatted according to an application layer protocol compliant with Health Level 7 messaging format and other industry standard messaging formats.

6. (Original) A networked data capturing device according to claim 1, wherein the at least one local data input interface comprises a serial data input connector, or a Universal Serial Bus, USB connector, or an 8 position 8 contact, 8P8C, connector.

7. (Previously Presented) A networked data capturing device according to claim 1, wherein the at least one processor is configured to execute the stored computer executable instructions to capture the output test data into a first-in-first-out buffer 

8. (Currently Amended) A system comprising at least one laboratory equipment device having a local data output interface and adapted both to process one or more samples and to output sampling results as the test data through the local data output interface, and at least one networked data capturing device according to claim 1, having its at least one local data input interface connected to the local data output interface, wherein the at least one networked data capturing device comprises:
networking means for connecting to one or more remote servers over networks; 
at least one local data input interface for connecting to at least one laboratory equipment device;
memory means storing computer executable instructions; and
at least one processor configured to access the memory means and to execute the stored computer executable instructions to 
poll the at least one local data input interface for data output by the at least one laboratory equipment device;
automatically obtain output test data representative of testing performed by the laboratory equipment device and formatted according to an application layer protocol wherein the output test data is obtained based upon a polling result, by intercepting a bit stream output by the at least one laboratory equipment device through the at least one local data input interface; 

automatically communicate the processed data to at least one remote server with the networking means, 
wherein the networked data capturing device is connected, firstly, to a single serial port of the laboratory equipment device with a serial cable, having a single-side connection engaged with the serial port of the laboratory equipment device, a first of dual-side connector of the serial cable engaged with a matching serial connector of the networked data capturing device, and a second of the dual-side connector engaged with one of: a user terminal or a local laboratory information system (LIS) fileserver, to duplicate data signal output by the laboratory equipment device and permit passive streaming of test data to the networked data capturing device. 

9. (Original) A system according to claim 8 wherein, when the at least one laboratory equipment device is connected to a laboratory information system or laboratory information management system through the local data output interface, the connection between the at least one laboratory equipment device and the at least one networked data capturing device comprises a split connection passing test data through to the laboratory information system or laboratory information management system.



11. (Currently Amended) A method of distributing test data output by at least one laboratory equipment device, the method comprising the steps of:
connecting at least one local data input interface of a networked data capturing device according to claim 1 to the at least one laboratory equipment device;
polling the at least one local data input interface for data output by the at least one laboratory equipment device;
automatically obtaining the test data, wherein the test data is representative of testing performed by the laboratory equipment device and formatted according to an application layer protocol, wherein the test data is obtained based upon a polling result, by intercepting a bit stream output by the at least one laboratory equipment device through the at least one local data input interface;
automatically processing the obtained data into an alternative data format according to a remote parameterisation of the device, wherein the remote parameterisation includes data formatting parameters downloaded from the at least one remote server; and 
automatically communicating the processed data to at least one remote server with








wherein the networked data capturing device is connected, firstly, to a single serial port of the laboratory equipment device with a serial cable, having a single-side connection engaged with the serial port of the laboratory equipment device, a first of dual-side connector of the serial cable engaged with a matching serial connector of the networked data capturing device, and a second of the dual-side connector engaged with one of: a user terminal or a local laboratory information system (LIS) fileserver, to duplicate data signal output by the laboratory equipment device and permit passive streaming of test data to the networked data capturing device. 

12. (Previously Presented) The method according to claim 11, wherein the step of automatically obtaining comprises the further step of loading test data from a data file stored at a local file server connected to the network.

13. (Original) The method according to claim 11, wherein the step of automatically processing the obtained data comprises the further steps of registering the or each networked data capturing device to the at least one remote server inputting and storing parameterisation of the device at the at least one remote server; and downloading the stored parameterisation with the or each networked data capturing device from the at least one remote server.

14. (Original) The method according to claim 11, wherein the at least one remote server is one selected from the group comprising a client file server connected to a local area network, a database server connected to a local area network, a database server connected to a wide area network and a web server connected to a wide area network.

15. (Original) The method according to claim 14, comprising the further step of loading a set of computer-readable instructions into the networked data capturing device from the
database server or the web server over the wide area network for configuring the networked data capturing device to perform the steps of claim 11.


17. (Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor, configure the at least one processor to perform operations comprising:
polling a local data input interface connected to a data output interface of at least one laboratory equipment device, for any data output by the at least one laboratory equipment device;
automatically obtaining test data, wherein the test data is representative of testing performed by the laboratory equipment device and formatted according to an application layer protocol;
automatically process the obtained data into an alternative format according to a remote parameterisation of the device, wherein the remote parameterisation includes data formatting parameters downloaded from the at least one remote server; and
automatically communicating the processed data to a remote server with networking means, 
wherein the networked data capturing device is connected, firstly, to a single serial port of the laboratory equipment device with a serial cable, having a single-side connection engaged with the serial port of the laboratory equipment device, a first of dual-side connector of the serial cable engaged with a matching serial connector of the networked data capturing device, and a second of the dual-side connector engaged with one of: a user terminal or a local laboratory information system (LIS) fileserver, to duplicate data signal output by the laboratory equipment device and permit passive streaming of test data to the networked data capturing device. 

18. (Previously Presented) A networked data capturing device according to claim 1, wherein the at least one processor is configured to execute the stored computer executable instructions to obtain test data by intercepting a bit stream output by the at least one laboratory equipment device through the at least one local data input interface.

19. (Previously Presented) The method according to claim 11, wherein the step of automatically processing the obtained data comprises the further steps of:
 recognising data type, value and format in the output test data including positions and identifiers used for data nomenclature by the at least one laboratory equipment device; and 
generating the processed data having the alternative data format defining alternative positions and identifiers. 

20. (New) A networked data capturing device according to claim 1, wherein the serial cable comprises a Y-shaped splitter serial cable. 

Reasons for Allowance
After a thorough search of the prior art of record and in view of the Examiner’s Amendment, claims 1 and 3-20 are allowed.
The following is examiner’s statement of reasons for allowance: 
The prior art of record Taylor (Pub. No. US 2005/0060202 A1) discloses “A medical device 216 driver and communication module 404 is also included in the node 106. This module 404 couples with and forms connections with various medical devices 216. Many medical devices 216 include an RS232 interface, a USB interface, or other type interface. The medical communication module 404 may translate messages to and from these devices 216 into or from any protocol, form, or syntax. In other embodiments, the communications module 404 may forward the received data to another module for translation. The medical communications module 404 may connect to any medical device 216 using any appropriate protocol or connection, including USB, wireless (802.11b or Bluetooth), serial, analog, parallel, or the like.”	Taylor ¶ [0061].
The prior art fails to teach or suggest the invention recited in the independent claims, as modified by the Examiner’s Amendment and when considering the claims as a whole. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
12/30/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        1/1/2022